Per curiam.
This disciplinary matter is before the Court on the Report and Recommendation of the Special Master recommending that Respondent Thomas L. Burton be disbarred for his violation of Rules 1.3, 1.4, 1.16 (a), 1.16 (d), and 9.3 of Bar Rule 4-102 (d) of the Georgia Rules of Professional Conduct. The maximum penalty for a violation of Rule 1.3 is disbarment while the maximum penalty for a violation of Rules 1.4,1.16 (a), 1.16 (d), or 9.3 is a public reprimand. After Burton was served with the State Bar’s Formal Complaint in this matter and failed to file an answer, the State Bar filed a Motion for Findings of Fact and Conclusions of Law by Default, which the special master *324granted. Accordingly, the facts alleged and violations charged in the Formal Complaint are deemed admitted, see Bar Rule 4-212 (a), and as neither party requested a review by the Review Panel, both parties have waived any right they may have under the rules to file exceptions with or make request for oral argument to this Court. See Bar Rule 4-217 (c).
Decided March 10, 2003.
William P. Smith III, General Counsel State Bar, K. Gene Chapman, Assistant General Counsel State Bar, for State Bar of Georgia.
The special master found, and Burton is deemed to have admitted, that Burton represented a client in December 2000 in the client’s defense against criminal charges in the State Court of Cobb County; that the court conducted calendar calls on January 8, 2001, February
19, 2001, and April 2, 2001, at which neither Burton nor the client appeared; that although Burton’s license to practice law was suspended for 36 months on February 16, 2001, see In the Matter of Burton, 273 Ga. 469 (542 SE2d 504) (2001), Burton did not inform the court that his license had been suspended and did not withdraw from representing the client; that on or about May 11, 2001, the Investigative Panel initiated a grievance with the State Bar of Georgia against Burton; that on or about June 28, 2001, the State Bar mailed a copy of the Notice of Investigation regarding the grievance and on August
20, 2001, the Notice was personally delivered to Burton; that Burton failed to respond to the Notice of Investigation; and that on October 31, 2001, this Court suspended Burton for his failure to adequately respond to the Notice.
We have reviewed the record and agree with the special master that based on Burton’s conduct in this matter, he has violated Ruies 1.3, 1.4, 1.16 (a), 1.16 (d), and 9.3 of Bar Rule 4-102 (d) of the Georgia Rules of Professional Conduct and that Burton should be disbarred. Accordingly, Thomas L. Burton hereby is disbarred from the practice of law in Georgia. He is reminded of his duties under Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.